DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Discussion on CSI enhancement for MU-MIMO,” 3GPP TSG RAN WG1 meeting #94bis, R1-1810103) in view of Nokia (“Remaining details on CSI reporting for Type II and Type I codebook).
 	Regarding claims 1 and 8, Huawei teaches a method performed by a wireless device for transmitting a channel state information (CSI) report, the CSI report indicating a linear combination of spatial-domain components and frequency-domain components (fig. 3, §2.3.1, the original space-frequency matrix                         
                            W
                        
                     can be represented and approximated by the following formulation                         
                            W
                            =
                            
                                
                                    W
                                
                                
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                            
                                
                                    W
                                
                                ~
                            
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                                
                                    H
                                
                            
                        
                    . §3.3), the method comprising: selecting a second set of candidate frequency-domain components from a first set of candidate frequency-domain components (fig. 3, §2.3.1, As shown in the middle subfigure, type II codebook should feedback the subband coefficient matrix                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                    , with                         
                            2
                            L
                            ×
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     coefficients for all subbands in total. Where a second set of candidate frequency-domain components as a subset of a first set of candidate frequency-domain components can be interpreted as the first set (                         
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                            )
                             
                            i
                        
                    tself, from the definition of subset from the Oxford dictionary that a subset just merely denotes a set of which all the elements are contained in another set); determining, for each spatial-domain component from a set of spatial-domain components, a spatial-domain component-specific set of one or more frequency-domain components by selecting which of the candidate frequency-domain components from the second set of candidate frequency-domain components to be used for that spatial-domain component (figs. 2, 3, §2.3.1, The UE only needs to feedback the indices of selected spatial and frequency basis vectors, i.e.                        
                             
                            
                                
                                    W
                                
                                
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                            
                        
                     , as well as the combination coefficients                         
                            
                                
                                    W
                                
                                ~
                            
                        
                    . In the above formulation,                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                            
                        
                     is introduced for frequency domain compression, where the dimension K represents the compression level. If                         
                            K
                        
                     is less than                         
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                    , the overhead will be reduced compared to type-II CSI feedback in Rel-15. K is related the frequency domain correlation, where K can be a very small value if channel is high correlated in frequency. The overhead reduction can be observed from Fig. 3. As shown in the middle subfigure, type II codebook should feedback the subband coefficient matrix                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                    , with                         
                            2
                            L
                            ×
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     coefficients for all subbands in total. However, for scheme 1 shown in the right subfigure, the coefficient matrix is                         
                            
                                
                                    W
                                
                                ~
                            
                        
                     and only                         
                            2
                            L
                            ×
                            K
                        
                     coefficients are fedback. Since most of type II feedback overhead is on the quantized subband coefficients, scheme 1 will reduce the amount of reported coefficients significantly. Moreover, as a special case, if the value of                         
                            K
                        
                     is set to be                         
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                            
                        
                     is an identity matrix, CSI feedback scheme 1 is fallback to Rel-15 Type II codebook. One solution is to select the least number of subbands which satisfy that the average distance between the real coefficient phases and the linearly interpolated coefficient phases is smaller than a predefined value α∈[0,π]. §3.2 , §3.3, §4.3, "As type II codebook in NR, wideband amplitude, subband amplitude and subband phase are feedback to represent the coefficients of linear combination of dominant layers). Where the subset of the second set of candidate frequency-domain components can be interpreted as the second set itself, from the definition of subset from the Oxford dictionary that a subset just merely denotes a set of which all the elements are contained in another set); and transmitting the CSI report to a network node,
wherein the CSI report comprises an indication of: the second set of candidate frequency-domain components; the spatial-domain component-specific sets of one or more frequency-domain components; and the coefficients of the set of linear combination coefficients (fig. 3, §3.2, §3.3, Therefore, the  original space-frequency matrix can be represented and approximated by the following formulation                         
                            
                                
                                    W
                                
                                
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                            
                                
                                    W
                                
                                ~
                            
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                                
                                    H
                                
                            
                        
                    . where Wspace and Wfreq are composed of selected basis vectors from the spatial codebook and frequency codebook, respectively… The UE only needs to feedback the indices of selected spatial and frequency basis vectors i.e., Wspace and Wfreq, as well as the combination coefficients, as Rel-15 type II design principle. §4.3, "As type II codebook in NR, wideband amplitude, subband amplitude and subband phase are feedback to represent the coefficients of linear combination of dominant layers).
  	Huawei does not explicitly teach non-zero coefficients associated with the frequency-domain components in the spatial-domain component-specific sets of one or more frequency-domain components.
 	Nokia teaches frequency-domain components is associated with a non-zero coefficient of the set of linear combination coefficients (§2.1, Generally type II CSI includes RI, PMI and CQI as in LTE. Type II CSI is divided into two parts. Part 1 CSI contains RI, CQI and indication of the number of non-zero wideband amplitude coefficients per layer and Part 2 contains remaining CSI, such as beam selection. WB amplitude and its strongest coefficient per layer, SB phase combining per layer and SB differential amplitude per layer).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate each frequency-domain component in the spatial-domain component-specific set of one or more frequency-domain components with a non-zero coefficient of the set of linear combination coefficients in the system of Huawei to comply with general Type II CSI feedback requirements.
 	Regarding claims 2 and 9, Huawei in view of Nokia teaches the method of claim 1, wherein the second set of candidate frequency-domain components is smaller than the first set of candidate frequency-domain components (Huawei: fig. 3, §2.3.1, §3.3, The overhead reduction can be observed from Fig. 3. As shown in the middle subfigure, type II codebook should feedback the subband coefficient matrix                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                    , with                         
                            2
                            L
                            ×
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     coefficients for all subbands in total. However, for scheme 1 shown in the right subfigure, the coefficient matrix is                         
                            
                                
                                    W
                                
                                ~
                            
                        
                     and only                         
                            2
                            L
                            ×
                            K
                        
                     coefficients are fedback. Since most of type II feedback overhead is on the quantized subband coefficients, scheme 1 will reduce the amount of reported coefficients significantly. Wfreq is a matrix of Nsb x K consisting of K selected items in the frequency codebook. Where Wfreq represents a subset of K selected items from the frequency codebook. Nokia: §2).
	Regarding claims 4 and 11, Huawei in view of Nokia teaches the method of claim 1, wherein the linear combination of spatial-domain components and frequency-domain components corresponds to precoders for a plurality of frequency sub-
Bands  (Huawei: §3.2, a space-frequency matrix can be obtained by concatenating the precoding vectors of different subbands UE wants to report for a specified transmission layer. Each column of the space frequency matrix W is precoding vector of single subband).
 	Regarding claims 5 and 12, Huawei in view of Nokia teaches the method of claim 1, wherein the coefficients associated with the frequency-domain components in the spatial-domain component-specific sets of one or more frequency-domain components are coefficients in the linear combination of spatial-domain components and frequency-domain components (fig. 3, §2.3.1, Each row of                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                     can be represented as a linear combination at frequency domain and                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                     itself can be approximated with a mathematical form of                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    W
                                
                                ~
                            
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                                
                                    H
                                
                            
                        
                    . where                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                            
                        
                     is a matrix of                         
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                            ×
                            K
                        
                     consisting of                         
                            K
                        
                     selected items in the frequency codebook and                         
                            
                                
                                    W
                                
                                ~
                            
                        
                     is a compressed combination matrix whose dimension is                         
                            2
                            L
                            ×
                            K
                        
                     only for both spatial and frequency domains. Therefore, the original space-frequency matrix                         
                            W
                        
                     can be represented and approximated by the following formulation                         
                            W
                            =
                            
                                
                                    W
                                
                                
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                            
                                
                                    W
                                
                                ~
                            
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                                
                                    H
                                
                            
                        
                    
§3.2, §3.3).
	Huawei does not explicitly teach the non-zero coefficients associated with the frequency-domain components in the spatial-domain component-specific sets of one or more frequency-domain components.
Nokia teaches frequency-domain components is associated with a non-zero coefficient of the set of linear combination coefficients (§2.1, Generally type II CSI includes RI, PMI and CQI as in LTE. Type II CSI is divided into two parts. Part 1 CSI contains RI, CQI and indication of the number of non-zero wideband amplitude coefficients per layer and Part 2 contains remaining CSI, such as beam selection. WB amplitude and its strongest coefficient per layer, SB phase combining per layer and SB differential amplitude per layer).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate each frequency-domain component in the spatial-domain component-specific set of one or more frequency-domain components with a non-zero coefficient of the set of linear combination coefficients in the system of Huawei to comply with general Type II CSI feedback requirements.
 	Regarding claims 6 and 13, Huawei in view of Nokia teaches the method of claim 5, for each spatial-domain component-specific set from the spatial-domain component- specific sets of one or more frequency-domain components, each frequency-domain component in that spatial-domain component-specific set is associated with a coefficient indicated in the CSI report (Huawei: figs. 2, 3, §2.3.1).
	Huawei does not explicitly teach each frequency-domain component in that spatial-domain component-specific set is associated with a non-zero coefficient.
Nokia teaches frequency-domain components is associated with a non-zero coefficient of the set of linear combination coefficients (§2.1, Generally type II CSI includes RI, PMI and CQI as in LTE. Type II CSI is divided into two parts. Part 1 CSI contains RI, CQI and indication of the number of non-zero wideband amplitude coefficients per layer and Part 2 contains remaining CSI, such as beam selection. WB amplitude and its strongest coefficient per layer, SB phase combining per layer and SB differential amplitude per layer).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate each frequency-domain component in that spatial-domain component-specific set with a non-zero coefficient indicated in the CSI report in the system of Huawei in view of Nokia to comply with general Type II CSI feedback requirements.
	Regarding claims 7 and 14, Huawei in view of Nokia teaches the method of claim 1, further comprising: determining the set of spatial-domain components (Huawei: §3.3, Wspace).
 	Regarding claims 15 and 18, Huawei teaches a method performed by a network node for receiving a channel state information (CSI) report, the CSI report indicating a linear combination of spatial-domain components and frequency-domain components (fig. 3, §3.3, the original space-frequency matrix can be represented and approximated by the following formulation -                         
                            W
                            =
                            
                                
                                    W
                                
                                
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                            
                                
                                    W
                                
                                ~
                            
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                                
                                    H
                                
                            
                        
                     where Wspace and Wfreq are composed of selected basis vectors from the spatial codebook and frequency codebook, respectively. The UE only needs to feedback the indices of selected spatial and frequency basis vectors i.e., Wspace and Wfreq, as well as the combination coefficients, as Rel-15 type II design principle), the method comprising: receiving the CSI report from a wireless device, the CSI report comprising an indication of: a second set of candidate frequency-domain components selected from a first set of candidate frequency-domain components (fig. 3, §2.3.1, As shown in the middle subfigure, type II codebook should feedback the subband coefficient matrix                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                    , with                         
                            2
                            L
                            ×
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     coefficients for all subbands in total. Where a second set of candidate frequency-domain components as a subset of a first set of candidate frequency-domain components can be interpreted as the first set (                         
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                            )
                             
                            i
                        
                    tself, from the definition of subset from the Oxford dictionary that a subset just merely denotes a set of which all the elements are contained in another set), spatial-domain component-specific sets of one or more frequency-domain components which are selected from the second set of candidate frequency-domain components, and the coefficients of the set of linear combination coefficients (figs. 2, 3, §2.3.1, The UE only needs to feedback the indices of selected spatial and frequency basis vectors, i.e.                        
                             
                            
                                
                                    W
                                
                                
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                            
                        
                     , as well as the combination coefficients                         
                            
                                
                                    W
                                
                                ~
                            
                        
                    . In the above formulation,                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                            
                        
                     is introduced for frequency domain compression, where the dimension K represents the compression level. If                         
                            K
                        
                     is less than                         
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                    , the overhead will be reduced compared to type-II CSI feedback in Rel-15. K is related the frequency domain correlation, where K can be a very small value if channel is high correlated in frequency. The overhead reduction can be observed from Fig. 3. As shown in the middle subfigure, type II codebook should feedback the subband coefficient matrix                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                    , with                         
                            2
                            L
                            ×
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     coefficients for all subbands in total. However, for scheme 1 shown in the right subfigure, the coefficient matrix is                         
                            
                                
                                    W
                                
                                ~
                            
                        
                     and only                         
                            2
                            L
                            ×
                            K
                        
                     coefficients are fedback. Since most of type II feedback overhead is on the quantized subband coefficients, scheme 1 will reduce the amount of reported coefficients significantly. Moreover, as a special case, if the value of                         
                            K
                        
                     is set to be                         
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    f
                                    r
                                    e
                                    q
                                
                            
                        
                     is an identity matrix, CSI feedback scheme 1 is fallback to Rel-15 Type II codebook. One solution is to select the least number of subbands which satisfy that the average distance between the real coefficient phases and the linearly interpolated coefficient phases is smaller than a predefined value α∈[0,π]. §3.2 , §3.3, §4.3, "As type II codebook in NR, wideband amplitude, subband amplitude and subband phase are feedback to represent the coefficients of linear combination of dominant layers). Where the subset of the second set of candidate frequency-domain components can be interpreted as the second set itself, from the definition of subset from the Oxford dictionary that a subset just merely denotes a set of which all the elements are contained in another set), determining one or more precoders based upon the indication received in the CSI report (§3.3, CSI feedback with frequency domain compression can be realized by space-frequency matrix of CSI for all reported subbands with two sets of basic PMI codebooks with reduced codebook dimension and quantization coefficients. Where it is implicit that PMI feedback from a UE in the CSI report is used for the determination of a precoder).
	Huawei does not explicitly teach non-zero coefficients associated with the frequency-domain components in the  spatial-domain component-specific sets of one or more frequency-domain components.
 Nokia teaches frequency-domain components is associated with a non-zero coefficient of the set of linear combination coefficients (§2.1, Generally type II CSI includes RI, PMI and CQI as in LTE. Type II CSI is divided into two parts. Part 1 CSI contains RI, CQI and indication of the number of non-zero wideband amplitude coefficients per layer and Part 2 contains remaining CSI, such as beam selection. WB amplitude and its strongest coefficient per layer, SB phase combining per layer and SB differential amplitude per layer).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate each frequency-domain component in the spatial-domain component-specific set of one or more frequency-domain components with a non-zero coefficient of the set of linear combination coefficients in the system of Huawei to comply with general Type II CSI feedback requirements.
 	Regarding claims 16 and 19, Huawei in view of Nokia teaches the method of claim 15, wherein: the second set of candidate frequency-domain components is smaller than the first set of candidate frequency-domain components; or at least one of the spatial-domain component-specific sets of one or more frequency- domain components is smaller than the second set of candidate frequency domain components; or the second set of candidate frequency-domain components is smaller than the first set of candidate frequency-domain components, and at least one of the spatial-domain component-specific sets of one or more frequency-domain components is smaller than the second set of candidate frequency domain components (Huawei: fig. 3, §2.3.1, §3.3, The overhead reduction can be observed from Fig. 3. As shown in the middle subfigure, type II codebook should feedback the subband coefficient matrix                         
                            
                                
                                    
                                        
                                            W
                                        
                                        ~
                                    
                                
                                
                                    2
                                
                            
                        
                    , with                         
                            2
                            L
                            ×
                            
                                
                                    N
                                
                                
                                    s
                                    b
                                
                            
                        
                     coefficients for all subbands in total. However, for scheme 1 shown in the right subfigure, the coefficient matrix is                         
                            
                                
                                    W
                                
                                ~
                            
                        
                     and only                         
                            2
                            L
                            ×
                            K
                        
                     coefficients are fedback. Since most of type II feedback overhead is on the quantized subband coefficients, scheme 1 will reduce the amount of reported coefficients significantly. Wfreq is a matrix of Nsb x K consisting of K selected items in the frequency codebook. Where Wfreq represents a subset of K selected items from the frequency codebook. Nokia: §2).
 	Regarding claims 17 and 20, Huawei in view of Nokia teaches the method of claim 15, wherein the linear combination of spatial-domain components and frequency-domain components corresponds to precoders for a plurality of frequency sub- bands (Huawei: §3.2, a space-frequency matrix can be obtained by concatenating the precoding vectors of different subbands UE wants to report for a specified transmission layer. Each column of the space frequency matrix W is precoding vector of single subband).  



Allowable Subject Matter
7.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11 and 17 of U.S. Patent No. 11,258,490 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Regarding claims 1 and 8, claim 1 or 11 of U.S. Patent No. 11,258,490 B2 teaches a method performed by a wireless device for transmitting a channel state information (CSI) report, the CSI report indicating a linear combination of spatial-domain components and frequency-domain components, the method comprising: selecting a second set of candidate frequency-domain components from a first set of candidate frequency-domain components; determining, for each spatial-domain component from a set of spatial-domain components, a spatial-domain component-specific set of one or more frequency-domain components by selecting which of the candidate frequency-domain components from the second set of candidate frequency-domain components to be used for that spatial-domain component; and transmitting the CSI report to a network node, wherein the CSI report comprises an indication of: the second set of candidate frequency-domain components; the spatial-domain component-specific sets of one or more frequency-domain components; and non-zero coefficients associated with the frequency-domain components in the spatial-domain component-specific sets of one or more frequency-domain components.
	Claims 1 and 8 merely broaden the scope of claim 1 or 11 of U.S. Patent No. 11,258,490 B2 by removing limitations from claim 1 or 11.
 	Regarding claims 2 and 9, claim 1 or 11 of U.S. Patent No. 11,258,490 B2 teaches wherein the second set of candidate frequency-domain components is smaller than the first set of candidate frequency-domain components.
 	Regarding claims 3 and 10, claim 1 or 11 of U.S. Patent No. 11,258,490 B2 teaches wherein at least one of the spatial-domain component specific sets of one or more frequency-domain components is smaller than the second set of candidate frequency domain components.
	Regarding claims 4 and 11, claim 1 or 11 of U.S. Patent No. 11,258,490 B2 teaches wherein the linear combination of spatial-domain components and frequency-domain components corresponds to precoders for a plurality of frequency sub-
Bands.
 	Regarding claims 5 and 12, claim 1 or 11 of U.S. Patent No. 11,258,490 B2 teaches wherein the non-zero coefficients associated with the frequency-domain components in the spatial-domain component-specific sets of one or more frequency-domain components are coefficients in the linear combination of spatial-domain components and frequency-domain components.
 	Regarding claims 6 and 13, claim 1 or 11 of U.S. Patent No. 11,258,490 B2 teaches wherein: for each spatial-domain component-specific set from the spatial-domain component- specific sets of one or more frequency-domain components, each frequency-domain component in that spatial-domain component-specific set is associated with a non-zero coefficient indicated in the CSI report.
 	Regarding claims 7 and 14, claim 1 or 17 of U.S. Patent No. 11,258,490 B2 teaches determining the set of spatial-domain components.
 	Regarding claims 15 and 18, claim 7 or 17 of U.S. Patent No. 11,258,490 B2 teaches a method performed by a network node for receiving a channel state information (CSI) report, the CSI report indicating a linear combination of spatial-domain components and frequency-domain components, the method comprising: receiving the CSI report from a wireless device, the CSI report comprising an indication of: a second set of candidate frequency-domain components selected from a first set of candidate frequency-domain components, spatial-domain component-specific sets of one or more frequency-domain components which are selected from the second set of candidate frequency-domain components, and non-zero coefficients associated with the frequency-domain components in the  spatial-domain component-specific sets of one or more frequency-domain components; determining one or more precoders based upon the indication received in the CSI report.
	Claims 15 and 18 merely broaden the scope of claim 7 or 17 of U.S. Patent No. 11,258,490 B2 by removing limitations from claim 7 or 17.
 	Regarding claims 16 and 19, claim 7 or 17 of U.S. Patent No. 11,258,490 B2 teaches wherein: the second set of candidate frequency-domain components is smaller than the first set of candidate frequency-domain components; or at least one of the spatial-domain component-specific sets of one or more frequency- domain components is smaller than the second set of candidate frequency domain components; or the second set of candidate frequency-domain components is smaller than the first set of candidate frequency-domain components, and at least one of the spatial-domain component-specific sets of one or more frequency-domain components is smaller than the second set of candidate frequency domain components.
 	Regarding claims 17 and 20, claim 7 or 17 of U.S. Patent No. 11,258,490 B2 teaches wherein the linear combination of spatial-domain components and frequency-domain components corresponds to precoders for a plurality of frequency sub-bands.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477